            Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 1 of 8




 1                                             THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE

10
     PARLER, LLC,                                  Case No. 21-cv-00270-BJR
11
                          Plaintiff,               PLAINTIFF PARLER LLC’S REPLY IN
12                                                 SUPPORT OF ITS MOTION FOR RULE
           vs.                                     11 SANCTIONS
13
     AMAZON WEB SERVICES, INC., and
14
     AMAZON.COM, INC.,
15
                          Defendants.
16

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                 LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                 CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR)                                 1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                 TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 2 of 8




 1                                      I.     INTRODUCTION

 2          Amazon concedes that it filed a notice of removal containing false jurisdictional

 3   allegations. Amazon did so to take advantage of a “snap removal” when it otherwise would have

 4   been barred from removing this case by the Forum Defendant Rule. To this day, Amazon’s

 5   jurisdictional allegations lack any evidentiary support. Amazon still alleges in its proposed

 6   amended notice of removal that Parler is not a citizen of Delaware and that complete diversity

 7   exists—while admitting that it has no basis for those assertions. Amazon’s vague jurisdictional

 8   allegations fail to satisfy Amazon’s burden of establishing complete diversity of citizenship.

 9   Rather, Amazon lacked, and continues to lack, a good faith basis for removing this case.

10          As it candidly admits in its Response, Amazon conducted no inquiry into the citizenship

11   of Parler LLC’s members before filing its original notice of removal. Amazon attempts to distract

12   the Court from that fact by erroneously casting Parler’s Motion for Rule 11 Sanctions (“Motion”)

13   as one made of wholly new cloth, arguing under Rule 11(c) that minor differences in the filed Rule

14   11 Motion should have triggered a new 21-day “safe harbor” period. Yet, Parler’s filed Motion

15   contained the same core arguments as the original version it served on Amazon; namely, that

16   Amazon has no factual or legal basis for its claim that “complete diversity of citizenship exists.”

17   Amazon does not get the benefit of two consecutive 21-day “safe harbor” periods when the

18   subsequent motion does not raise any material new arguments. See, e.g., Rygg v. Hulbert, 2012

19   WL 12847008, at *3 (W.D. Wash. 2012). Because Parler’s Motion did not raise wholly new

20   arguments, the “safe harbor” process did not restart. Similarly, Amazon’s allegation that Parler

21   did not meet and confer is simply wrong: Amazon actually agreed in an email that the parties had

22   “sufficiently met and conferred” about Parler’s request for Rule 11 sanctions.

23          The Court should remand this case and grant Parler’s sanctions motion.

24

25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                            LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                            CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 1                                        1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 3 of 8




                                            II.     ARGUMENT
 1
     A.     Amazon’s Allegations of Parler’s Citizenship Are Frivolous Because Amazon Has No
 2          Legal or Factual Basis for Alleging the Citizenship of Parler’s Members, and Its
            Proposed Amended Notice of Removal Does Not Correct Those Errors.
 3
            Amazon had no good faith basis for alleging that Parler was not a citizen of Delaware in
 4
     its original notice of removal. Fed. R. Civ. Proc. 11 requires an attorney to certify that, “to the
 5
     best of the person’s knowledge information and belief, formed after an inquiry reasonable under
 6
     the circumstances: . . . (2) the . . . legal contentions are warranted by existing law . . . [and] (3)
 7
     the factual contentions have evidentiary support[.]” (Emphasis added.) Amazon has admitted in
 8
     its Opposition to Parler’s Motion that its original jurisdictional allegations were erroneous
 9
     because it used the wrong legal test for determining Parler’s citizenship. Dkt. 40, 1:2-3. It further
10
     admitted that, “at the time of removal, Amazon had no information regarding Parler’s members
11
     beyond limited public reports and Parler’s disclosure statement in Parler I, which identified its
12
     members as Rebekah Mercer and the Rebekah Mercer 2020 Irrevocable Trust, without identifying
13
     trustees.” Id. at 12:10-12. (emphasis added). Clearly, Amazon’s notice of removal violated
14
     Rule 11 because it lacked evidentiary support and was not warranted by existing law.
15
            Similarly, Amazon had no good faith basis for its ongoing jurisdictional allegations in its
16
     proposed amended notice of removal. While Amazon removed its erroneous allegation that Parler
17
     was solely a citizen of Nevada, Amazon still insists on making the erroneous allegations in its
18
     proposed amended notice of removal that Parler is not a citizen of Delaware and that complete
19
     diversity of jurisdiction therefore exists. See Dkt. 33, 11. Those allegations lack any good faith
20
     basis or evidentiary support, as Amazon admits that without discovery it does not have the
21
     “information needed to determine the citizenship of the trust. . . .” Dkt. 40, 4 (citing Dkt. 28, 5).
22
     In other words, Amazon did not and does not have a basis to support its “information and belief”
23
     that Parler’s corporate disclosure statement was wrong; Amazon simply hopes that the statement
24
     will turn out to be wrong. Thus, Parler’s amended notice of removal still violates Rule 11.
25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                               LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                               CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 2                                           1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
                  Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 4 of 8




 1              In both instances, Amazon concedes that it conducted no investigation into its

 2   jurisdictional allegations, let alone an “inquiry reasonable under the circumstances” as required

 3   by Rule 11. For instance, in its Opposition, Amazon’s section titled “Sanctions are Not Warranted

 4   On the Basis that Amazon Did Not ‘Conduct a Reasonable Inquiry’ Before Removal” does not

 5   actually provide any indication that Amazon conducted an inquiry before removal. See Dkt. 40,

 6   10-13. That omission speaks volumes.

 7              Finally, Amazon suggests that, had it determined the correct test for citizenship of a

 8   limited liability company, it would have alleged in its original notice that, “on information and

 9   belief, Parler is not a citizen of Delaware or Washington,” implying that such assertions do not

10   require an “inquiry reasonable under the circumstances.” Id. at 13. But Amazon may not so

11   cavalierly jettison its obligation to perform an “inquiry reasonable under the circumstances.”

12   Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990) (“Rule 11 imposes a duty on

13   attorneys to certify that they have conducted a reasonable inquiry and have determined that any

14   papers filed with the court are well grounded in fact, legally tenable, and “not interposed for any

15   improper purpose.”). A self-imposed rush to the courthouse does not absolve a defendant of its

16   obligations to conduct a reasonable inquiry before signing a notice of removal under Rule 11.

17   B.         Amazon’s Amended Jurisdictional Allegations “On Information and Belief” Still Do
                Not Satisfy Rule 11, Because They Lack a Good Faith Basis.
18
                Amazon asserts that “Ninth Circuit precedent” permitted it to seek removal by alleging
19
     diversity “on information and belief” from the outset. Dkt. 40:13:5-7. Parler has already explained
20
     why Amazon may not allege diversity of citizenship “on information and belief” without any
21
     evidentiary support. See Dkt. 38. Parler incorporates those arguments here. But there is a much
22
     more fundamental issue on this motion, which implicates Rule 11: Amazon admits it does not
23
     have a good faith basis for its allegations, irrespective of whether they are made “on information
24
     belief.”
25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                             LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                             CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 3                                         1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 5 of 8




 1          Making allegations on “information and belief” simply does not dilute a party’s Rule 11

 2   obligations. See, e.g., Sourceone Healthcare Techs., Inc. v. Bensonhurst Imaging Assocs. Mgmt.

 3   LLC, 2008 WL 2697324, at *2 (E.D.N.Y. 2008) (denying request for jurisdictional discovery and

 4   noting that “Plaintiff’s lack of knowledge does not excuse its obligations under Rule 11; if

 5   anything, the admission of a lack of knowledge exacerbates any potential violation.”); Flemming

 6   v. Port Auth. of New York & New Jersey, 2021 WL 878558, at *2 (E.D.N.Y. 2021) (similar);

 7   Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 692-93 (7th Cir. 2003)

 8   (holding that a lack of knowledge of jurisdictional predicate facts amounts to a confession of a

 9   violation of Fed. R. Civ. P. 11); Collins v. Cty. of Alameda, 2021 WL 254262, at *8 (N.D. Cal.

10   2021) (allegations made on information and belief must still have a Rule 11 good faith basis).

11   Here, Amazon essentially confessed to violating Rule 11 by repeatedly stating that it lacks the

12   necessary facts to determine the citizenship of all Parler’s members. In its most recent filing,

13   Amazon candidly admits it lacks the necessary information to form a good faith “belief” regarding

14   the citizenship of Parler’s Delaware trust, stating that “any attempt to allege the citizenship of each

15   of Parler’s members hits a dead end: the Rebekah Mercer 2020 Irrevocable Trust. Only Parler has

16   the information needed to determine the trust’s citizenship. Without it, Amazon must allege

17   diversity on information and belief.” Dkt. 45, at 7 (emphasis added). This amounts to a confession

18   that Amazon does not have the factual support to make its jurisdictional claims in good faith.

19          Despite this confession, Amazon rejoins that it had no other option but to allege the

20   diversity on information and belief. Id. But Amazon did have another option: to not make any

21   frivolous and unsupported allegations just because they might help it get out of state court.

22   C.     Parler Satisfied Rule 11’s Safe Harbor Requirements Because Its Motion for Rule 11
            Sanctions File Does Not Raise any New Substantive Arguments
23
            Amazon further argues that Parler failed to comply with Rule 11(c)’s “safe harbor”
24
     provision by not filing the exact same motion that Parler had served on Amazon’s counsel on April
25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                               LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                               CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 4                                           1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 6 of 8




 1   30, 2021. Id. Yet Amazon relies on a case that unravels its argument—Rygg v. Hulbert, 2012 WL

 2   12847008 (W.D. Wash. 2012). In Rygg, Judge Robart held that:

 3          Although the Ninth Circuit in Edgerly did not specifically discuss Rule 11’s safe
            harbor provision, the fact that it affirmed the district court’s ruling on sanctions
 4          indicates that parties comply with Rule 11 even where the motion served to satisfy
            the safe harbor requirements is different from the motion filed with the court, so
 5          long as the filed motion does not raise any new arguments.

 6   Id. at *3 (emphasis added) (citing Ideal Instruments, Inc. v. Rivard Instruments, Inc., 243 F.R.D.

 7   322 (N.D. Iowa 2007) (concluding that the plaintiff complied with the purpose of Rule 11’s safe

 8   harbor requirement even though the motion was different than the one previously served on the

 9   defendant because the grounds for sanctions were the same, among other reasons); Thompson v.

10   United Transp. Union, 167 F. Supp. 2d 1254, 1258 (D. Kan. 2001) (finding that Rule 11 motion

11   was procedurally sufficient because it contained “the same allegations of sanctionable conduct”

12   and “the same legal arguments (including the same case citations)” as the earlier-served motion)).

13          That is true here: Parler’s Motion does not differ in material respect from the version it

14   originally served on Amazon. In Parler’s original, served-but-not-filed Rule 11 motion, Parler

15   challenged more than just the allegation that Parler is solely a Nevada citizen. Rather, Parler

16   argued specifically that “Amazon never had any factual or legal basis for alleging in its removal

17   papers that there is complete diversity.” Draft Motion for Rule 11 Sanctions (4/30/21), Kumar

18   Decl., Dkt. 42, Ex. A, at 9. In addition, Parler affirmatively alleged that, “[s]ince Delaware is a

19   common state of citizenship between Parler and the Defendants, complete diversity is absent, and

20   the Court lacks jurisdiction.” Id. at 9. So Amazon cannot now claim that Parler did not challenge

21   those assertions in its original Rule 11 motion.

22          To be sure, Parler’s filed Motion contained minor changes due to the fact that

23   circumstances had evolved when Amazon filed its (meritless) Motion for Leave to File Amended

24   Notice of Removal (Dkt. 33), but Parler did not raise any new theories that were not included in

25   the original version served on Amazon. The thrust of the Motion still challenged Amazon’s
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                            LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                            CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 5                                        1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 7 of 8




 1   jurisdictional allegations that complete diversity of citizenship existed. Dkt. 35, 10. Accordingly,

 2   Parler was not required to wait for a second 21-day “safe harbor” period.

 3          Amazon also makes the demonstrably wrong argument that Parler failed to meet and confer

 4   prior to filing its Motion. See Decl. of Amazon’s counsel, A. Kumar, Dkt. 42 at ¶ 3. In fact, on

 5   April 30, 2021, before Parler served the safe harbor Rule 11 motion, defense counsel wrote to

 6   counsel for Amazon, asking whether they felt a need “to conduct a further meet and confer on

 7   [Rule 11 issues] before we commence the formal Rule 11 process.” See Email from Angelo J.

 8   Calfo to Ambika Kumar (April 30, 2021), Declaration of Angelo J. Calfo in support of Plaintiff

 9   Parler LLC’s Reply in Support of Its Motion for Rule 11 Sanctions (the “Calfo Decl. ISO Reply”),

10   Ex. A. In response, Ms. Kumar responded: “we agree we have sufficiently met and conferred on

11   the [Rule 11] issue raised below.” Id. As Parler’s Motion for Rule 11 Sanctions was “substantially

12   similar” to the prior version, Amazon’s suggestion that Parler failed to meet and confer about the

13   motion is false.

14                                        III.    CONCLUSION
15          For the reasons stated herein, the Motion for Rule 11 Sanctions should be granted.

16          DATED this 2nd day of July, 2021.

17
                                                   CALFO EAKES LLP
18
                                                   By     s/Angelo J. Calfo
19                                                   Angelo J. Calfo, WSBA# 27079
                                                     1301 Second Avenue, Suite 2800
20                                                   Seattle, WA 98101
                                                     Phone: (206) 407-2200
21                                                   Fax: (206) 407-2224
                                                     Email: angeloc@calfoeakes.com
22

23

24

25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                             LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                             CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 6                                         1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:21-cv-00270-BJR Document 50 Filed 07/02/21 Page 8 of 8



                                           DAVID J. GROESBECK, P.S.
 1
                                               David J. Groesbeck, WSBA # 24749
 2                                             1333 E. Johns Prairie Rd.
                                               Shelton, WA 98584
 3                                             Phone: (509) 747-2800
                                               Email: david@groesbecklaw.com
 4

 5                                         SCHAERR |JAFFE LLP

 6                                             Gene C. Schaerr (pro hac vice to be submitted)
                                               H. Christopher Bartolomucci (pro hac vice to be
                                               submitted)
 7                                             1717 K Street NW, Suite 900
                                               Washington, DC 20006
 8
                                               Counsel for Plaintiff Parler LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S REPLY IN SUPPORT                                     LAW OFFICES
     OF ITS MOTION FOR RULE 11 SANCTIONS                                     CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 7                                 1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101-3808
                                                                     TEL (206) 407-2200 FAX (206) 407-2224
